Citation Nr: 1448274	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of malignant melanoma status post excision.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from March 1976 to November 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and her husband testified before the undersigned during a Travel Board hearing in June 2013.  A transcript of this hearing is stored electronically in Virtual VA.  This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDING OF FACT

The evidence is in equipoise as to whether residuals of the Veteran's melanoma status post excision are related to severe sunburn in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for residuals of melanoma, status post excision.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefits sought on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal Criteria and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends her malignant melanoma was related to her service.  In support of her claim she testified that she had been hospitalized in service due to severe sunburn and that she has avoided the sun since then.  Her husband also testified that during the 37 years of marriage she has never had sunburn.  See Hearing Testimony in Virtual VA, pages 3 and 9.

The Veteran's sister also provide a June 2013 statement in which she reported the Veteran is fair skinned and that not long after starting basic training in Florida she received a bad sunburn that put her in the hospital for a few days.  She stated her sister has never blistered like she had while in boot camp.  See VBMS Buddy/Lay Statement received June 6, 2013.

The Veteran's original claims file was lost and along with it her service treatment records.  To the extent possible, the file was reconstructed and exhaustive efforts were made to obtain copies of her service treatment records.  These efforts are well-documented in the record.  See VBMS Notification Letter received January 29, 2009; VA 21-3101 Request for Information received November 28, 2008, August 22, 2011, April 12, 2012, April 16, 2012; and VA Memos received December 10, 2008, April 16, 2012 and March 26, 2014.  

Only the enlistment medical examination and medical history reports are of record.  See VBMS Military Personnel Record received March 7, 2014.  The Board is mindful that, in a case such as this, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

Private treatment records in August 2002 shows the Veteran was concerned about newly developed moles on her left shoulder and left hand.  She had classic skin presentation for a red-headed individual, although there was no family history of skin cancer.  In August 2004, she was noted to have an enlarging mole on the left side of her neck.  The malignant melanoma in situ was re-excised in September 2004.  See VBMS Medical Treatment Records - Non Government Facility received July 16, 2008 and October 15, 2010.

A May 2013 letter from Dr. E. H states the Veteran had a history of melanoma in 2004 and that well known risk factors for melanoma included fare skin and a history of blistering sunburns.  Melanoma often demonstrates an incubation period of 15 to 30 years from blistering sunburn to onset of cancer.  See VBMS Third Party Correspondence received June 6, 2013.

On April 2014 VA examination, the claims file was reviewed and pertinent parts of the medical history were noted.  The Veteran denied having a history of severe, blistering sunburns other than the one during service.  As a child measures were taken to protect her skin and since having melanoma she has been more careful in using sun screen, hats, etc.  She reported that during basic training in 1976 she was marching on a black top surface for approximately 3 hours while wearing a small, nonbrimmed hat; she had short hair and her neck was not covered.  She was severely sunburned with blisters and spent time in the hospital.  After this incident, she and military staff were very careful to avoid more significant sun exposure.  

The VA physician's diagnosis was malignant melanoma in situ, status post excision.  The opinion was that the Veteran's malignant melanoma in situ, status post excision was less likely as not incurred during or caused by active service.  The rationale was that the Veteran served for 8 months and during that time had one severe episode of sunburn.  The examiner commented that there is reliable medical evidence that even one sunburn will increase the lifetime risk of melanoma.  One meta-analysis of patients with at least one blistering sunburn indicates that for an adult, the odds ratio is 1.62 such that a person with at least one sunburn after adolescence is 62% more likely to develop melanoma during their lifetime than a person with no history of blistering sunburns.  Statistics are no available to infer a causal relationship between one sunburn exposure and the later development of melanoma in one certain individual, but an odds ratio of 2.0 is commonly used for this extrapolation.

The physician also commented that the Veteran was 49 years old when diagnosed with melanoma.  Assuming that some form of UVA or UVB light exposure caused her melanoma, rather than another risk factor such as an inherited genetic trait, and assuming that the light exposure occurred at least 10 years prior to the cancer diagnosis, there would be 39 years of potential exposure outside of service versus the 8 months she was in service.  The demonstration of "marked solar elastosis" on her 2004 skin biopsy indicates that she most likely had years of unprotected sun exposure to the skin in the area of the melanoma as these changes would less likely be caused by one sunburn.  See VBMS C&P Exam received April 9, 2014.

Although the opinion is against the claim, the physician also stated there is reliable medical evidence that even one sunburn after adolescence increases the chance of developing melanoma later in life by 62 percent.  Her private dermatologist also noted that blistering sunburn is a known risk factor for developing melanoma.  She is also shown to have developed melanoma 28 years after the in-service sunburn, which is within the 10 to 30 year period noted by the private physician.

The Board finds that competent, credible, and probative lay evidence has been presented to establish the Veteran had blistering sunburn in service, but none since or prior to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); see too Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, based on the evidence this would significantly increase the occurrence of melanoma later in life.  While the physician indicated years of unprotected sun exposure rather than one episode of sunburn in service caused the melanoma, the evidence overall suggests that this episode at the very least increased the odds of cancer and, thus, contributed to the development of melanoma.

When the evidence, as here, is in equipoise, the Veteran is afforded the benefit-of-the doubt.  Consequently, the Board finds that service connection is warranted.



ORDER

Service connection for residuals of melanoma status post excision is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


